Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Logan Brown on 10/19/2021.
The application has been amended as follows: 
Claims 1-20 are allowed, out of these, claims 7 and 15 are amended as seen below. 
7.            (Currently Amended) A system comprising:
one or more processors; and
a memory storing processor-executable instructions that, when executed by the one or more processors, cause the system to perform operations comprising:
detecting a traffic object in first sensor data, the traffic object associated with a traffic object characteristic;
determining a proposed characteristic of the traffic object in a three-dimensional coordinate system associated with map data;
determining a representation of the proposed characteristic of the traffic object to be displayed in second sensor data by projecting the proposed characteristic to a two-dimensional position in the second sensor data;
annotating, as annotated second sensor data and based on the two-dimensional position in the second sensor data, the second sensor data with a graphic element;
causing a display to display the annotated second sensor data to a user; and
receiving user input; and
updating the map data based at least in part on the user input. 
15.          (Currently Amended) One or more non-transitory computer-readable media storing processor-executable instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising:
detecting a traffic object in first sensor data, the traffic object associated with a traffic object characteristic;
determining a proposed characteristic of the traffic object in a three-dimensional coordinate system associated with map data;
determining a representation of the proposed characteristic of the traffic object to be displayed in second sensor data by projecting the proposed characteristic to a two-dimensional position in the second sensor data;
annotating, as annotated second sensor data and based on the two-dimensional position in the second sensor data, a graphic element;
causing a display to display the annotated second sensor data to a user; and
receiving user input; and
updating the map data, as updated map data, based at least in part on the user input. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments in the interview of 10/19/2021 were persuasive. However, claims 7 and 15 which are independent claims were not uniform to have the same subject matter.  This particular invention is presenting a superimposed/annotated image to a user to verify that for example a traffic light is in the right space in a map, and displaying this according to that input and correct that map information. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/